Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 1 of 83




      EXHIBIT “A”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 2 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 3 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 4 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 5 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 6 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 7 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 8 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 9 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 10 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 11 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 12 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 13 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 14 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 15 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 16 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 17 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 18 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 19 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 20 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 21 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 22 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 23 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 24 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 25 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 26 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 27 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 28 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 29 of 83




       EXHIBIT “B”
                            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 30 of 83




                                                                                                                                                                                                     66
012345617685934561769145                                                                                                                                                          923
                                                                                                                                                                                        569145 56
                                                                                                                                                                                         22
                                                                                                                                                                                          6
                                                                                                                                                                                            05 9
                                                                                                                                                                                                   6
  93961 242         !"#$%&#'()*)+
                         ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                         9:;<'=./)+'>5#/2?'05
                         @2'A)#/B'CD'EEF<EG;;HH
I54291 34641J6J91 35621             '@#--?)K'L.5)
                                         'D"#/#'M-#/")*
                                         'D+?")*'!*4?)5
                                         '=)//&N)5'O$*
I 232                                  ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                                         P/-&-*'70'Q$1R)5'';S<E<FT
I 23268595                            ,&"-./'U.5"%K&%)',."%&/6+B'7/2
32561764231                          V)-)5'M-5.W/&X'Y+8'A./)+.1)'C#"")*',.+4&-#"&-*'AA!'%R#',#14-./'7//'Z'M$&-)+
                                         V5)+2.--'C#"")*
145 2[\6J5                         M$11./+]!.14"#&/-
029561764231                         0&+25&1&/#-&./
 192^5 4                            _#Y#4#&'!.$/-*'M$4)5&.5'!.$5-B'D`
  5a57595 45601                       VF;<<!CE<E<<<9HF
b9334231 68595                       D5&c./#
256859561 68                         <:]Ed]E<E<
 e596196JJ59 4565                 E<'0#*+
f93^3685956f                       !M!
g1e68595                               V)5+./#"'M)5Y&2)
M)/%)5'7/N.51#-&./h                      V)-)5'M-5.W/&X
                                         S<EGdETGSS<E
72/.N/.+51#
         -&-$--&).'/#''2").6/#-#"'&./4)&%/'&..//'8-'?k?
                                                      &+)'-'55#)/2+&41&
                                                                     &)-/-#-'"&'+N.'55)1'
                                                                                       +4&+.'/N.+5&R'5"))2'N..55%'&'/X-)))5445&/)6-&B/'/6.'--?&N)&2'%#.-&2.$/1)
                                                                                                                                                             '#//%-'+N.'#5K#
                                                                                                                                                                          /%'5-%#&X/&6/'6-?'#)4'#4-5-.#425?&#)-%)''%#.22-&$.1)
                                                                                                                                                                                                                            /8/-i+j8'7-'%.)+'/.-
                                                                16 136J125 2365l6J5 56161265 619695 J1 562168
                                     EdF'A&--")'L#""+'05&Y)B'U&"1&/6-./B'0)"#K#5)'F:H<HGFS9T'''iHHHj'S:<GEHHE'''m'''+.4n2+26".R#"82.1
            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 31 of 83


 1          Lindsay G. Leavitt – 029110
                Lleavitt@jsslaw.com
 2             Jordan T. Leavitt – 031930
                  jleavitt@jsslaw.com
 3    JENNINGS, STROUSS & SALMON, P.L.C.
             A Professional Limited Liability Company
 4               One East Washington Street
                         Suite 1900
 5              Phoenix, Arizona 85004-2554
                    Telephone: (602) 262-5911
 6                  MinuteEntries@jsslaw.com

 7   Attorneys for Defendant Lonesome Valley
     Hospitality, LLC d/b/a Hampton Inn & Suites
 8   Prescott Valley
 9                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10                           IN AND FOR THE COUNTY OF YAVAPAI
11
     Peter Strojnik,                                    No. P1300-CV202000781
12
                            Plaintiff,                  ACCEPTANCE OF SERVICE OF
13                                                      SUMMONS FOR DEFENDANT
     vs.                                                LONESOME VALLEY, LLC d/b/a
14                                                      HAMPTON INN & SUITES
     Lonesome Valley Hospitality, LLC, dba              PRESCOTT VALLEY
15   Hampton Inn & Suites Prescott Valley;
     Hilton Worldwide Holdings, Inc. aka                (Assigned to the Hon. Michael McGill)
16   Hilton Franchise Holdings, LLC aka Hilton
     Holdings, LLC,
17
                         Defendants.
18         TO: Defendant Lonesome Valley Hospitality, LLC d/b/a Hampton Inn & Suites
               Prescott Valley
19

20         Pursuant to Rule 4(f)(2), Ariz. R. Civ. P., Lindsay G. Leavitt, Esq, hereby
21   acknowledges receipt of the Summons, Complaint and Certificate of Compulsory
22   Arbitration (“Pleadings”) in the above captioned matter and, being duly authorized to do so,
23   does hereby accept service on behalf of, and with permission from, Lonesome Valley
24   Hospitality, LLC d/b/a Hampton Inn & Suites Prescott Valley (“Defendant”).              This
25   acceptance of service shall operate the same as if said Pleadings had been served pursuant
26   to the Arizona Rules of Civil Procedure upon the Defendant. The undersigned further
27   acknowledges that Jennings, Strouss & Salmon, PLC is the law firm for the Defendant and
28   that, pursuant to Rule 12(a)(1)(A), Ariz. R. Civ. P., the Defendant’s answer or other

                                                                              7346542v1(88888.842)
          Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 32 of 83


 1   responsive pleading deadline will calculate the same as if Defendant was personally served
 2   on the date that this acceptance of service is signed by counsel for Defendants.
 3                               13th day of October, 2020.
                     Dated this ____
 4                                              JENNINGS, SROUSS & SALMON, PLC
 5
                                                By:
 6                                                     Lindsay G. Leavitt, Esq.
                                                       Jordan T. Leavitt, Esq.
 7                                                     Jennings, Strouss & Salmon, PLC
 8
                                                       One East Washington Street, Ste. 1900
                                                       Phoenix, AZ 85004
 9                                                     Attorneys for Lonesome Valley Hospitality,
                                                       LLC d/b/a Hampton Inn & Suites Prescott
10
                                                       Valley
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                                 7346542v1(88888.842)
                 Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 33 of 83


Davis-Digeno, Tana L.

From:                             TurboCourt Customer Service <CustomerService@TurboCourt.com>
Sent:                             Tuesday, October 13, 2020 3:30 PM
To:                               Davis-Digeno, Tana L.; Miller, Debbie
Subject:                          AZTurboCourt E-Filing Courtesy Notification


This message originated from outside of Jennings Strouss. Do not reply, click on any links or open any attachments unless
you trust the sender and know the content is safe.




PLEASE DO NOT REPLY TO THIS EMAIL.

A party in this case requested that you receive an AZTurboCourt Courtesy Notification.

AZTurboCourt Form Set #5052687 has been DELIVERED to Yavapai County.

You will be notified when these documents have been processed by the court.

Here are the filing details:
Case Number: P1300CV202000781 (Note: If this filing is for case initiation, you will receive a separate
notification when the case # is assigned.)
Case Title: PETER STROJNIK vs LONESOME VALLEY HOSPITALITY LLC et al.
Filed By: Lindsay G Leavitt
AZTurboCourt Form Set: #5052687
Keyword/Matter #: 88888-842 (Lonesome Valley) (tdd)
Delivery Date and Time: Oct 13, 2020 3:30 PM MST
Forms:
Summary Sheet (This summary sheet will not be filed with the court. This sheet is for your personal records
only.)


Attached Documents:
Service: Acceptance: Acceptance of Service of Summons for Defendant Lonesome Valley, LLC ...




                                                             1
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 34 of 83




       EXHIBIT “C”
Public Access Case Lookup                                                   Page 1 of 2
           Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 35 of 83



                                                                                                                                                        Text Size: A A A




                        Case Search                             Minute Entry Search                                Case Notification                             Help

                             Home / Case Search



                             Public Access to Court Information

                           Case Search
                                                                                                                                                   Printer Friendly Version

                             << return to search results                                                                                             new case search >>

                             Case Information

                               Case Number:                 P-1300-CV-202000781

                               Title:                       PETER STROJNIK vs LONESOME V                                    Category:                    Civil

                               Court:                       Yavapai County Superior                                         Filing Date:                 9/22/2020

                               Judge:                                                                                       Disposition Date:



                               HILTON WORLDWIDE HOLDINGS, INC                      DEFENDANT - D 2



                               LINDSAY G LEAVITT            ATTORNEY - Y 1



                               LONESOME VALLEY HOSPITALITY LLC                       DEFENDANT - D 1



                               PETER STROJNIK            PLAINTIFF - P 1



                             Case Activity
                              Date                Description                                                                                                      Party

                             10/13/2020           SERVICE: ACCEPTANCE                                                                                              D1

                             9/30/2020            SERVICE: Proof of Service                                                                                        P1

                             9/22/2020            COMPLAINT: Complaint                                                                                             P1

                             9/22/2020            ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT                                                      P1

                             9/22/2020            INDICATOR: DISCOVERY TIER 2                                                                                      P1

                             9/22/2020            SUMMONS: SUMMONS                                                                                                 P1

                             9/22/2020            SUMMONS: SUMMONS                                                                                                 P1




                             Document Search
                             For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
                             For more information about the eAccess portal please visit: https://www.azcourts.gov/eaccess.


                             NOTES:
                             Internet Explorer 10 Users: Case details will not display properly unless you
                             switch to Compatibility View. How?
                             The following case types are excluded from search results: sealed cases, cases involving un-served
                             Orders of Protection, mental health and probate cases, victim and witness data. Juvenile
                             incorrigible/delinquency case information also cannot be viewed on this website; however other types of cases
                             in which juveniles are parties, such as traffic cases, may be displayed. Certain administrative functions carried
                             out by superior court clerk's offices in each county are not included in this website, such as passport application
                             processing and private process server registration. Charges stemming from local ordinance violations are
                             not included.


                             Please be aware of the following limitations of the case records displayed:
                             • The information may not be a current, accurate, or complete record of the case.
                             • The information is subject to change at any time.
                             • The information is not the official record of the court.
                             • Not all cases from a participating court may be included.
                             • The information should not be used as a substitute for a thorough background search of official public
                             records.




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx?AspxAutoDetectCookieS... 10/16/2020
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 36 of 83




        EXHIBIT “1”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 37 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 38 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 39 of 83




        EXHIBIT “2”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 40 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 41 of 83




        EXHIBIT “3”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 42 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 43 of 83




        EXHIBIT “4”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 44 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 45 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 46 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 47 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 48 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 49 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 50 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 51 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 52 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 53 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 54 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 55 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 56 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 57 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 58 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 59 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 60 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 61 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 62 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 63 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 64 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 65 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 66 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 67 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 68 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 69 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 70 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 71 of 83




        EXHIBIT “5”
                            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 72 of 83




                                                                                                                                                                                                     66
012345617685934561769145                                                                                                                                                          923
                                                                                                                                                                                        569145 56
                                                                                                                                                                                         22
                                                                                                                                                                                          6
                                                                                                                                                                                            05 9
                                                                                                                                                                                                   6
  93961 242         !"#$%&#'()*)+
                         ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                         9:;<'=./)+'>5#/2?'05
                         @2'A)#/B'CD'EEF<EG;;HH
I54291 34641J6J91 35621             '@#--?)K'L.5)
                                         'D"#/#'M-#/")*
                                         'D+?")*'!*4?)5
                                         '=)//&N)5'O$*
I 232                                  ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                                         P/-&-*'70'Q$1R)5'';S<E<FT
I 23268595                            ,&"-./'U.5"%K&%)',."%&/6+B'7/2
32561764231                          V)-)5'M-5.W/&X'Y+8'A./)+.1)'C#"")*',.+4&-#"&-*'AA!'%R#',#14-./'7//'Z'M$&-)+
                                         V5)+2.--'C#"")*
145 2[\6J5                         M$11./+]!.14"#&/-
029561764231                         0&+25&1&/#-&./
 192^5 4                            _#Y#4#&'!.$/-*'M$4)5&.5'!.$5-B'D`
  5a57595 45601                       VF;<<!CE<E<<<9HF
b9334231 68595                       D5&c./#
256859561 68                         <:]Ed]E<E<
 e596196JJ59 4565                 E<'0#*+
f93^3685956f                       !M!
g1e68595                               V)5+./#"'M)5Y&2)
M)/%)5'7/N.51#-&./h                      V)-)5'M-5.W/&X
                                         S<EGdETGSS<E
72/.N/.+51#
         -&-$--&).'/#''2").6/#-#"'&./4)&%/'&..//'8-'?k?
                                                      &+)'-'55#)/2+&41&
                                                                     &)-/-#-'"&'+N.'55)1'
                                                                                       +4&+.'/N.+5&R'5"))2'N..55%'&'/X-)))5445&/)6-&B/'/6.'--?&N)&2'%#.-&2.$/1)
                                                                                                                                                             '#//%-'+N.'#5K#
                                                                                                                                                                          /%'5-%#&X/&6/'6-?'#)4'#4-5-.#425?&#)-%)''%#.22-&$.1)
                                                                                                                                                                                                                            /8/-i+j8'7-'%.)+'/.-
                                                                16 136J125 2365l6J5 56161265 619695 J1 562168
                                     EdF'A&--")'L#""+'05&Y)B'U&"1&/6-./B'0)"#K#5)'F:H<HGFS9T'''iHHHj'S:<GEHHE'''m'''+.4n2+26".R#"82.1
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 73 of 83




        EXHIBIT “6”
            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 74 of 83


 1          Lindsay G. Leavitt – 029110
                Lleavitt@jsslaw.com
 2             Jordan T. Leavitt – 031930
                  jleavitt@jsslaw.com
 3    JENNINGS, STROUSS & SALMON, P.L.C.
             A Professional Limited Liability Company
 4               One East Washington Street
                         Suite 1900
 5              Phoenix, Arizona 85004-2554
                    Telephone: (602) 262-5911
 6                  MinuteEntries@jsslaw.com

 7   Attorneys for Defendant Lonesome Valley
     Hospitality, LLC d/b/a Hampton Inn & Suites
 8   Prescott Valley
 9                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10                           IN AND FOR THE COUNTY OF YAVAPAI
11
     Peter Strojnik,                                    No. P1300-CV202000781
12
                            Plaintiff,                  ACCEPTANCE OF SERVICE OF
13                                                      SUMMONS FOR DEFENDANT
     vs.                                                LONESOME VALLEY, LLC d/b/a
14                                                      HAMPTON INN & SUITES
     Lonesome Valley Hospitality, LLC, dba              PRESCOTT VALLEY
15   Hampton Inn & Suites Prescott Valley;
     Hilton Worldwide Holdings, Inc. aka                (Assigned to the Hon. Michael McGill)
16   Hilton Franchise Holdings, LLC aka Hilton
     Holdings, LLC,
17
                         Defendants.
18         TO: Defendant Lonesome Valley Hospitality, LLC d/b/a Hampton Inn & Suites
               Prescott Valley
19

20         Pursuant to Rule 4(f)(2), Ariz. R. Civ. P., Lindsay G. Leavitt, Esq, hereby
21   acknowledges receipt of the Summons, Complaint and Certificate of Compulsory
22   Arbitration (“Pleadings”) in the above captioned matter and, being duly authorized to do so,
23   does hereby accept service on behalf of, and with permission from, Lonesome Valley
24   Hospitality, LLC d/b/a Hampton Inn & Suites Prescott Valley (“Defendant”).              This
25   acceptance of service shall operate the same as if said Pleadings had been served pursuant
26   to the Arizona Rules of Civil Procedure upon the Defendant. The undersigned further
27   acknowledges that Jennings, Strouss & Salmon, PLC is the law firm for the Defendant and
28   that, pursuant to Rule 12(a)(1)(A), Ariz. R. Civ. P., the Defendant’s answer or other

                                                                              7346542v1(88888.842)
          Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 75 of 83


 1   responsive pleading deadline will calculate the same as if Defendant was personally served
 2   on the date that this acceptance of service is signed by counsel for Defendants.
 3                               13th day of October, 2020.
                     Dated this ____
 4                                              JENNINGS, SROUSS & SALMON, PLC
 5
                                                By:
 6                                                     Lindsay G. Leavitt, Esq.
                                                       Jordan T. Leavitt, Esq.
 7                                                     Jennings, Strouss & Salmon, PLC
 8
                                                       One East Washington Street, Ste. 1900
                                                       Phoenix, AZ 85004
 9                                                     Attorneys for Lonesome Valley Hospitality,
                                                       LLC d/b/a Hampton Inn & Suites Prescott
10
                                                       Valley
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                                 7346542v1(88888.842)
                 Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 76 of 83


Davis-Digeno, Tana L.

From:                             TurboCourt Customer Service <CustomerService@TurboCourt.com>
Sent:                             Tuesday, October 13, 2020 3:30 PM
To:                               Davis-Digeno, Tana L.; Miller, Debbie
Subject:                          AZTurboCourt E-Filing Courtesy Notification


This message originated from outside of Jennings Strouss. Do not reply, click on any links or open any attachments unless
you trust the sender and know the content is safe.




PLEASE DO NOT REPLY TO THIS EMAIL.

A party in this case requested that you receive an AZTurboCourt Courtesy Notification.

AZTurboCourt Form Set #5052687 has been DELIVERED to Yavapai County.

You will be notified when these documents have been processed by the court.

Here are the filing details:
Case Number: P1300CV202000781 (Note: If this filing is for case initiation, you will receive a separate
notification when the case # is assigned.)
Case Title: PETER STROJNIK vs LONESOME VALLEY HOSPITALITY LLC et al.
Filed By: Lindsay G Leavitt
AZTurboCourt Form Set: #5052687
Keyword/Matter #: 88888-842 (Lonesome Valley) (tdd)
Delivery Date and Time: Oct 13, 2020 3:30 PM MST
Forms:
Summary Sheet (This summary sheet will not be filed with the court. This sheet is for your personal records
only.)


Attached Documents:
Service: Acceptance: Acceptance of Service of Summons for Defendant Lonesome Valley, LLC ...




                                                             1
                            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 77 of 83




                                                                                                                                                                                                     66
012345617685934561769145                                                                                                                                                          923
                                                                                                                                                                                        569145 56
                                                                                                                                                                                         22
                                                                                                                                                                                          6
                                                                                                                                                                                            05 9
                                                                                                                                                                                                   6
  93961 242         !"#$%&#'()*)+
                         ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                         9:;<'=./)+'>5#/2?'05
                         @2'A)#/B'CD'EEF<EG;;HH
I54291 34641J6J91 35621             '@#--?)K'L.5)
                                         'D"#/#'M-#/")*
                                         'D+?")*'!*4?)5
                                         '=)//&N)5'O$*
I 232                                  ,&"-./'0.1)+-&2'34)5#-&/6'!.14#/*'7/28
                                         P/-&-*'70'Q$1R)5'';S<E<FT
I 23268595                            ,&"-./'U.5"%K&%)',."%&/6+B'7/2
32561764231                          V)-)5'M-5.W/&X'Y+8'A./)+.1)'C#"")*',.+4&-#"&-*'AA!'%R#',#14-./'7//'Z'M$&-)+
                                         V5)+2.--'C#"")*
145 2[\6J5                         M$11./+]!.14"#&/-
029561764231                         0&+25&1&/#-&./
 192^5 4                            _#Y#4#&'!.$/-*'M$4)5&.5'!.$5-B'D`
  5a57595 45601                       VF;<<!CE<E<<<9HF
b9334231 68595                       D5&c./#
256859561 68                         <:]Ed]E<E<
 e596196JJ59 4565                 E<'0#*+
f93^3685956f                       !M!
g1e68595                               V)5+./#"'M)5Y&2)
M)/%)5'7/N.51#-&./h                      V)-)5'M-5.W/&X
                                         S<EGdETGSS<E
72/.N/.+51#
         -&-$--&).'/#''2").6/#-#"'&./4)&%/'&..//'8-'?k?
                                                      &+)'-'55#)/2+&41&
                                                                     &)-/-#-'"&'+N.'55)1'
                                                                                       +4&+.'/N.+5&R'5"))2'N..55%'&'/X-)))5445&/)6-&B/'/6.'--?&N)&2'%#.-&2.$/1)
                                                                                                                                                             '#//%-'+N.'#5K#
                                                                                                                                                                          /%'5-%#&X/&6/'6-?'#)4'#4-5-.#425?&#)-%)''%#.22-&$.1)
                                                                                                                                                                                                                            /8/-i+j8'7-'%.)+'/.-
                                                                16 136J125 2365l6J5 56161265 619695 J1 562168
                                     EdF'A&--")'L#""+'05&Y)B'U&"1&/6-./B'0)"#K#5)'F:H<HGFS9T'''iHHHj'S:<GEHHE'''m'''+.4n2+26".R#"82.1
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 78 of 83




       EXHIBIT “D”
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 79 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 80 of 83
Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 81 of 83




       EXHIBIT “E”
            Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 82 of 83


 1            Lindsay G. Leavitt – 029110
                  Lleavitt@jsslaw.com
 2             Jordan T. Leavitt – 031930
                  jleavitt@jsslaw.com
 3      JENNINGS, STROUSS & SALMON, P.L.C.
             A Professional Limited Liability Company
 4         One East Washington Street, Suite 1900
               Phoenix, Arizona 85004-2554
 5                     Telephone: (602) 262-5911
                       MinuteEntries@jsslaw.com
 6
       Attorneys for Defendants
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                IN AND FOR THE COUNTY OF YAVAPAI
 9

10
     Peter Strojnik,                                    No. P1300-CV202000781
11
                             Plaintiff,
12                                                      DEFENDANTS’ NOTICE OF
     vs.                                                REMOVAL TO FEDERAL COURT
13   Lonesome Valley Hospitality, LLC, dba
     Hampton Inn & Suites Prescott Valley; Hilton
14   Worldwide Holdings, Inc. aka Hilton
     Franchise Holdings, LLC aka Hilton
15   Holdings, LLC,

16                           Defendants.

17            TO: CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO THIS
                  ACTION
18

19            Please take notice that on October 23, 2020, Defendants Lonesome Valley
20   Hospitality, LLC, and Hilton Worldwide Holdings, Inc. filed in the United States District
21   Court for the District of Arizona a Notice of Removal to remove this action to that court. A
22   full and true copy of said Notice of Removal is herewith served on you for filing attached as
23   Exhibit “A”.
24   ...
25   ...
26   ...
27   ...
28

                                                                                 7353994v1(69790.1)
           Case 3:20-cv-08276-SPL Document 1-1 Filed 10/23/20 Page 83 of 83


 1
             RESPECTFULLY SUBMITTED this 23rd day of October, 2020.
 2
                                                  JENNINGS, STROUSS & SALMON, P.L.C.
 3
                                                  By /s/ Lindsay G. Leavitt
 4                                                   Lindsay G. Leavitt
                                                     Jordan T. Leavitt
 5                                                   One East Washington Street, Suite 1900
                                                     Phoenix, Arizona 85004-2554
 6                                                   Attorneys for Defendants
 7 Original of the foregoing E-Filed with the
 8
   Clerk of the Court and a Copy of the
   foregoing sent via U.S. mail on this 23rdday
 9 of October, 2020, to:

10 Peter Strojnik
   7847 N. Central Avenue
11
   Phoenix, AZ 85020
12 ps@strojnik.com
   Pro Per
13

14
     /s/ Tana Davis-Digeno
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                                               7353994v1(69790.1)
